DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Drawings
The drawings are objected to because:
Figure 1 appears to have reference number 310 where it should have reference number 320; and 
Fig. 3 appears to have a redundant instance of reference number 400
The drawings are objected to as failing to comply with 37 CFR 1.84(p)(4) because reference characters "201" and "202" have both been used to designate a receiving groove.  
The drawings are objected to as failing to comply with 37 CFR 1.84(p)(4) because reference characters "300" and "200" have both been used to designate a promoter.
The drawings are objected to as failing to comply with 37 CFR 1.84(p)(5) because they do not include the following reference sign(s) mentioned in the description: 422.  
Corrected drawing sheets in compliance with 37 CFR 1.121(d) are required in reply to the Office action to avoid abandonment of the application. Any amended replacement drawing sheet should include all of the figures appearing on the immediate prior version of the sheet, even if only one figure is being amended. The figure or figure number of an amended drawing should not be labeled as “amended.” If a drawing figure is to be canceled, the appropriate figure must be removed from the replacement sheet, and where necessary, the remaining figures must be renumbered and appropriate changes made to the brief description of the several views of the 

Specification
Applicant is reminded of the proper language and format for an abstract of the disclosure.
The language should be clear and concise and should not repeat information given in the title. It should avoid using phrases which can be implied, such as, “The disclosure concerns,” “The disclosure defined by this invention,” “The disclosure describes,” etc.  In addition, the form and legal phraseology often used in patent claims, such as “means” and “said,” should be avoided.
The disclosure is objected to because of the following informalities: 
The Specification includes multiple grammatical errors, for example on Page 9, the specification states “… the top portion of the promoter 300 is provided with a avoiding groove 380…”
The Specification is also very inconsistent with the description of different parts of the Applicant’s invention. For example, the applicant appears to reference the same part a first step groove and a first step slot at different points in the disclosure.
Appropriate correction is required.

Claim Objections
The claims are objected to because they include reference characters which are not enclosed within parentheses (see claim 6).  
Reference characters corresponding to elements recited in the detailed description of the drawings and used in conjunction with the recitation of the same element or group of elements in the claims should be enclosed within parentheses so as to avoid confusion with other numbers or characters which may appear in the claims.  See MPEP § 608.01(m).
Claim 9 is objected to because of the following informalities:  
The claim states “… one end of said driving plate is provided with two mounting seats enclosed by a connecting plate and two side plates arranged on both sides of the connecting plate…” It appears as though the Applicant is claiming the two mounting seats are enclosed by one connecting plate and two side plates, which is not what is shown in the figures. Further, is the Applicant stating that there are two side plates on each side of the connecting plate?
The claim references “eccentrical” holes. The Examiner believes the claims are intended to instead reference “eccentric” holes. (Note – the Specification also references “eccentrical” holes, and should be amended accordingly).
The claim references “…one side of two side plates is far to the shaft to form a distal shaft side, the other side of the two side plates is near to the shaft to form a near shaft side…” This wording is extremely confusing. As best the Examiner can understand, the Applicant is intending to claim something along the lines of “…one face of each of the two side plates is located away from the shaft to form a distal shaft face, and 
The claim states the promoter is provided with two pushing rods, and then states “its upper portion of the pushing rod is provided with a hole”. Is the Applicant claiming just one pushing rod has a hole? The claim references “the/said pushing rod” two more times in the claim. Again, is the Applicant intending to reference only one pushing rod?
The claim references locking and unlocking the cover. Does the Applicant intend to claim the cover is closed and opened like is claimed in claim 1, or is the locking and unlocking of the cover something different?
Appropriate correction is required.

Claim Rejections - 35 USC § 112
The following is a quotation of 35 U.S.C. 112(b):
(b)  CONCLUSION.—The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the inventor or a joint inventor regards as the invention.


The following is a quotation of 35 U.S.C. 112 (pre-AIA ), second paragraph:
The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the applicant regards as his invention.


Claims 1-15 are rejected under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph, as being indefinite for failing to particularly point out and distinctly claim the subject matter which the inventor or a joint inventor (or for applications subject to pre-AIA  35 U.S.C. 112, the applicant), regards as the invention.
The claims are generally narrative and indefinite, failing to conform with current U.S. practice.  They appear to be a literal translation into English from a foreign document and are 
Claim 5 recites the limitation "a second annular connecting portion".  There is insufficient antecedent basis for this limitation in the claim. There is no previously claimed “first” annular connecting portion. 
Claim 7 recites the limitation "said ring sealing table".  There is insufficient antecedent basis for this limitation in the claim. For purposes of further consideration, the claim is being interpreted as referencing the annular sealing table.
Claim 8 recites the limitation "said bottom top wall".  There is insufficient antecedent basis for this limitation in the claim. For purposes of further consideration, the claim is being interpreted as stating “said bottom face of the top wall”.
Claim 10 recites the limitation "said distal shaft face".  There is insufficient antecedent basis for this limitation in the claim.
Claim 10 recites the limitation "said near shaft face".  There is insufficient antecedent basis for this limitation in the claim.
Claim 11 states “… said receiving groove is provided with a first step groove and a second step groove slot arranged up and down…” The phrasing “arranged up and down” is unclear. As best the Examiner can understand by looking at the figures, the first step groove is located above the second step groove.

Note from Examiner
Based on the above objections and rejections, the claims have been examined below as best the Examiner can understand the claims. 

Claim Rejections - 35 USC § 102
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –

(a)(1) the claimed invention was patented, described in a printed publication, or in public use, on sale, or otherwise available to the public before the effective filing date of the claimed invention.


Claim(s) 1, 5, 6, 8-11, and 13 is/are rejected under 35 U.S.C. 102(a)(1) as being anticipated by Liu (US 2017/0190479).
Regarding Claim 1

	Liu teaches a thermal cup (below – Fig. 3 and 5), comprising: a cup body (2) with an opening (221); a cover (3) with a side wall (31) and a top wall (32) covering the opening, said top wall has a top face and a bottom face; a driver (6), installed on said top face of said top wall; a promoter (41/62), installed on said bottom face of said top wall, said promoter passes through the top wall to connect with said driver; and a sealing ring (42), made of elastic material and arranged between the cover and the promoter; wherein, when said cover covers said opening, said promoter is inside said opening, and a gap is formed between an inner wall (211) of said opening, said top wall (32) of said cover and said promoter (41/62), said sealing ring (42) is accommodated in said gap; wherein, when closing said cover, said driver (6) is rotated to move said promoter (41/62) upwards, said gap is reduced, and said sealing ring (42) is bent to seal said 


    PNG
    media_image1.png
    854
    440
    media_image1.png
    Greyscale
	
    PNG
    media_image2.png
    394
    786
    media_image2.png
    Greyscale


Regarding Claim 5

	Liu teaches said sealing ring (42) includes a second annular connecting portion (shown below) which contacts to said bottom face of said top wall of said cover (3); said second annular connecting portion extends downward to form a second annular sealing portion (shown below); said promoter (41/62) has a connecting portion (shown below); said second annular sealing 

[AltContent: arrow][AltContent: textbox (Promoter connecting portion)][AltContent: textbox (Second annular sealing portion)][AltContent: arrow][AltContent: textbox (Second annular connecting portion)][AltContent: arrow] 
    PNG
    media_image3.png
    642
    359
    media_image3.png
    Greyscale


Regarding Claim 6

	Liu teaches the lower end of said second annular sealing portion is provided with a second annular connecting protrusion (shown below); said promoter has a stepped groove (shown below) outside said connecting portion; said second annular connecting protrusion is inserted said stepped groove with an interference fit, as can be seen below.

[AltContent: textbox (Annular connecting protrusion and stepped groove)][AltContent: roundedrect][AltContent: arrow] 
    PNG
    media_image3.png
    642
    359
    media_image3.png
    Greyscale


Regarding Claim 8

	Liu teaches at least one elastic member (51/52) is arranged between said bottom face of the top wall (32) of said cover and said promoter (41), as can be seen in Fig. 5 above.

Regarding Claim 9

	Liu teaches said driver (6) has a driving plate (61), one end of said driving plate is provided with two mounting seats (shown below in a partial view of Fig. 3) enclosed by a connecting plate (shown below on one mounting seat) and two side plates (shown below on one mounting seat), one plate arranged on either side of a respective connecting plate; said two side 
[AltContent: textbox (Mounting seats)]
[AltContent: textbox (Eccentric hole)][AltContent: arrow][AltContent: textbox (Side plates)][AltContent: arrow][AltContent: arrow][AltContent: arrow][AltContent: textbox (Connecting plate)][AltContent: arrow][AltContent: arrow][AltContent: roundedrect][AltContent: roundedrect]
    PNG
    media_image4.png
    541
    746
    media_image4.png
    Greyscale



Regarding Claim 10

	Liu teaches said distal shaft face (614) and said near shaft face (615) are perpendicular to each other; said distal shaft face is parallel to said driving plate (61), and said near shaft face is perpendicular to said driving plate, as can be seen in Fig. 3 above.

Regarding Claim 11

	Liu teaches said top wall (32) of said cover is depressed to form a receiving groove, and said receiving groove is provided with a first step groove (322) and a second step groove (321) arranged with the first step groove located above the second step groove; the second step groove is provided with two through holes (323); said upper portions of said pushing rods (62) are respectively movable through said two through holes and rotatably connected to said shaft (63) (Paragraph [0027]).

Regarding Claim 13

	Liu teaches said promoter (41/62) is provided with at least one pushing rod (62) at its upper end, said pushing rod is movable through said cover (3) to connect with said driver (6) (Paragraph [0027]).

Claim(s) 1, 8, and 13 is/are rejected under 35 U.S.C. 102(a)(1) as being anticipated by Cheng (US 2008/0179274).
Regarding Claim 1

	Cheng teaches a thermal cup (below – Fig. 1, 3, 4), comprising: a cup body (1) with an opening (10); a cover (20/21) with a side wall (shown below) and a top wall (shown below) and 

    PNG
    media_image5.png
    844
    558
    media_image5.png
    Greyscale
 	
    PNG
    media_image6.png
    715
    551
    media_image6.png
    Greyscale


[AltContent: arrow][AltContent: textbox (Top wall)][AltContent: arrow][AltContent: textbox (Side wall)][AltContent: roundedrect][AltContent: roundedrect]
    PNG
    media_image7.png
    582
    545
    media_image7.png
    Greyscale

Regarding Claim 8

	Cheng teaches at least one elastic member (22) is arranged between said bottom face of the top wall of said cover (20/21) and said promoter (23), as can be seen in Fig. 3 and 4 above.

Regarding Claim 13

	Cheng teaches said promoter (23) is provided with at least one pushing rod (230) at its upper end, said pushing rod is movable through said cover to connect with said driver, as can be seen in Fig. 3 and 4 above.

Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

Claim 12 is/are rejected under 35 U.S.C. 103 as being unpatentable over Liu as applied to claim 9 above, and further in view of Liu (US 2010/0084365) (hereinafter Liu ‘365).
Regarding Claim 12

	Liu teaches all the limitations of claim 9 as shown above.  Liu does not teach said driving plate is semicircular, and said driving plate is provided with a circular or elliptical through hole.  
	Liu ‘365 teaches a thermal cup (below – Fig. 2 and 3), comprising: a cup body (100) with an opening; a cover (3) with a side wall (36) and a top wall (31) and covered to the opening, said top wall has a top face and a bottom face; a driver (7), installed on said top face of said top wall; a promoter (4/6), installed on said bottom face of said top wall, said promoter passes through the 

    PNG
    media_image8.png
    877
    431
    media_image8.png
    Greyscale
 	
    PNG
    media_image9.png
    523
    854
    media_image9.png
    Greyscale

Liu and Liu ‘365 are analogous inventions in the field of vacuum sealing caps.  At the time of filing, it would have been an obvious matter of design choice to a person of ordinary skill in the art to modify the shape of the cover/driver/promoter/etc. from being relatively square to being circular as such a modification is merely a change of shape which is generally recognized as being within the level of ordinary skill in the art (See MPEP § 2144.04). Further, it is well known to have the shape of cover match the shape of the opening in the container - i.e. by being square (Liu) or circular (Liu ‘365) and thus have the driving plate (and consequently the through hole) be a complimentary shape (i.e. semicircular for a circular cover).  Applicant has not disclosed that the driving plate being semicircular and the through hole being circular or elliptical provides an advantage, is used for a particular purpose or solves a stated problem.  

Claim 14 is/are rejected under 35 U.S.C. 103 as being unpatentable over Liu as applied to claim 1 above, and further in view of Lin (US 2003/0209545).
Regarding Claim 14

	Liu teaches all the limitations of claim 1 as shown above.  Liu does not teach the middle of said promoter is provided with a one-way exhaust valve.  
	Lin teaches an airtight canister (below – Fig. 10) having a cover provided with a one-way exhaust valve (52) (Abstract).  

    PNG
    media_image10.png
    433
    354
    media_image10.png
    Greyscale

Liu and Lin are analogous inventions in the field of vacuum sealed containers.  It would have been obvious to one skilled in the art at the time of filing to modify the lid (specifically the promoter) of Liu with the teachings of the one-way exhaust valve of Lin in order to allow the lid to be easier to remove and to prevents dispersal of the container’s contents out of the container during lid removal (Abstract).

Claim 15 is/are rejected under 35 U.S.C. 103 as being unpatentable over Liu as applied to claim 1 above, and further in view of Collins (US 2018/0282028).
Regarding Claim 15

	Liu teaches all the limitations of claim 1 as shown above.  Liu does not teach said thermal cup also includes an outer cover, said outer cover is covered to said cup body, and said cover is located within said outer cover.  
	Collins teaches a cup (below – Fig. 2) comprising: a cup body (102) with an opening; and a cover (214) over said opening. Collins further teaches an outer cover (104), said outer cover covers said cup body, and said cover is located within said outer cover, as can be seen in Fig. 2 below (Paragraphs [0021]-[0022]).

    PNG
    media_image11.png
    771
    446
    media_image11.png
    Greyscale

Liu and Collins are analogous inventions in the field of containers able to be used with beverages.  It would have been obvious to one skilled in the art at the time of filing to modify the .

Claims 2-4 is/are rejected under 35 U.S.C. 103 as being unpatentable over Cheng as applied to claim 1 above. Claims 2-4 are rejected with regards to a first interpretation of Cheng.
Regarding Claim 2

	Cheng teaches all the limitations of claim 1 as shown above. Cheng further teaches said sealing ring includes a first annular connecting portion (shown below) which is connected with said bottom face of said top wall of said cover, said first annular connecting portion extends downward to form a first annular sealing portion (241), and an outer diameter of said promoter is gradually reduced to form a tapered pushing portion (231), said tapered pushing portion contacts with an inner side of said first annular sealing portion; said first annular sealing portion is bent under push of said tapered pushing portion to seal said gap, as can be seen in Fig. 4 above.
[AltContent: arrow][AltContent: textbox (Connecting portion)] 
    PNG
    media_image12.png
    788
    657
    media_image12.png
    Greyscale



Regarding Claim 3

	Modified Cheng teaches all the limitations of claim 2 as stated above. Cheng further teaches an outer wall of said first annular sealing portion is provided with a first sealing groove (shown below), and its inner wall of said opening is provided with an arc-shaped convex part (shown below); said first sealing groove is moved in to a sealed connection with said arc-shaped convex part when compressed by said tapered pushing portion, as can be seen in Fig. 4 above.
[AltContent: arrow][AltContent: textbox (Convex part)][AltContent: textbox (Sealing groove)][AltContent: arrow] 
    PNG
    media_image12.png
    788
    657
    media_image12.png
    Greyscale


Regarding Claim 4

	Modified Cheng teaches all the limitations of claim 2 as stated above. Cheng further teaches a top of said sealing ring (24) is provided with a first annular connecting groove (242), the top wall of said cover is provided with a first annular connecting projection (211) inserted said first annular connecting groove, as can be seen in the figures above.

Claims 2 and 7 is/are rejected under 35 U.S.C. 103 as being unpatentable over Cheng as applied to claim 1 above. Claims 2 and 7 are rejected with regards to a second interpretation of Cheng.
Regarding Claim 2

	Cheng teaches all the limitations of claim 1 as shown above. Cheng further teaches said sealing ring includes a first annular connecting portion (shown below) which is connected with 
[AltContent: arrow][AltContent: textbox (Connecting portion)] 
    PNG
    media_image12.png
    788
    657
    media_image12.png
    Greyscale

Cheng does not teach the outer diameter of said promoter is gradually reduced from its bottom to its top to form the tapered pushing portion. At the time of filing, it would have been an obvious matter of design choice to a person of ordinary skill in the art to have the outer diameter of said promoter gradually reduced from its bottom to its top to form the tapered pushing portion, as such a taper would be a functional equivalent of the taper shown above and would result in the container lid acting in the same way.  A change in shape is generally recognized as being within the level of ordinary skill in the art (see MPEP § 2144.04).  As such, the claim of the outer 

Regarding Claim 7

	Modified Cheng teaches all the limitations of claim 2 as stated above. Cheng further teaches a top of said first annular connecting portion extends outwards to form an annular sealing table (shown below), a top face of said annular sealing table contacts with said bottom face of said top wall of said cover (20/21); when said cover covers said opening, the bottom face of said annular sealing table contacts with said opening, as can be seen below.
[AltContent: textbox (Seating table)][AltContent: arrow][AltContent: arrow][AltContent: textbox (Connecting portion)] 
    PNG
    media_image12.png
    788
    657
    media_image12.png
    Greyscale


Conclusion
The prior art made of record and not relied upon is considered pertinent to applicant's disclosure. Further pertinent prior art includes but is not limited to that which is listed in the attached Notice of References Cited.

Any inquiry concerning this communication or earlier communications from the examiner should be directed to JENNIFER CASTRIOTTA whose telephone number is (571)270-5279.  The examiner can normally be reached on Monday - Friday 9am-5pm.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, John Fristoe can be reached on (571) 272-4926.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see https://ppair-my.uspto.gov/pair/PrivatePair. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to 






/JENNIFER CASTRIOTTA/Examiner, Art Unit 3733          

/JOHN K FRISTOE JR/Supervisory Patent Examiner, Art Unit 3733